Case 2:19-cv-00276-SPC-UAM Document 40 Filed 07/05/19 Page 1 of 1 PageID 135




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                             CASE NO. 2:19-cv-00276-SPC-UAM

 CAROL N. MAZZARIOL, individually and on
 behalf of all others similarly situated,

        Plaintiff,

 vs.

 MEDSPA DEL MAR, LLC, a Florida limited
 liability company,

       Defendant.
 ________________________/


       STIPULATION FOR FINAL ORDER OF DISMISSAL WITH PREJUDICE
       An amicable settlement of all matters and things in dispute between the parties, and,

hereto having been made, it is


       STIPULATED AND AGREED by and between the parties listed above, in accordance

with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that this cause may be dismissed with

prejudice, each party to bear its own attorneys’ fees and costs.


       DATED this 5th day of July 2019.


WICKER SMITH O’HARA MCCOY & FORD, P.A.                       EDELSBERG LAW, P.A.
515 E. Las Olas Boulevard                                    2875 NE 191st Street, Suite 703
SunTrust Center, Suite 1400                                  Aventura, FL 33180
Fort Lauderdale, FL 33301                                    Phone: (305) 975-3320
Phone: (954) 847-4800                                        utanski@edelsberglaw.com
Fax: (954) 760-9353
Jcohen@wickersmith.com


By: /s/ Jordan S. Cohen                                      By: /s/ Jordan D. Utanski
Jordan S. Cohen, Esquire                                     Jordan D. Utanski, Esquire
Florida Bar No. 551872                                       Florida Bar. No. 119432
Attorneys for MedSpa Del Mar, LLC                            Attorneys for Plaintiff
